DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 04/08/2020 in which claims 16-30 are pending. Claims 1-15 were canceled.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2020 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Allowable Subject Matter
Claims 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites in line 5 “decreases the repetition rate for the radio channel”, where previous claim 20 recites “a first repetition rate” and “a second repetition rate”. It is not clear if “the repetition rate” recited in claim 21 refers to “a first repetition rate” or “a second repetition rate” recited in claim 20, or refers to a further repetition rate. Thus, rendering the claim indefinite. For examination purposes, the Examiner interpreted “the repetition rate” in claim 21 as any repetition rate.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 30 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xianghui Cao et al. “On Optimal Device-to-Device Resource Allocation for Minimizing End-to-End Delay in VANETs”, IEEE Transactions on vehicular technology, Vol 65, No 10, October 2016 (provided in the IDS), hereinafter “Cao”.

As to claim 30, Cao teaches a method to operate a road-side network node in a cell-supported radio communications network and in an adhoc radio communications network (Cao, page 7905, Abstract, Introduction, page 7907, Section A, Fig. 1, a vehicle in a roadside infrastructure with two radio interfaces, including an interface for cellular communications and an interface for IEEE 802.11p), the method comprising the following steps: 
providing data to be transmitted (Cao, page 7907, Section A lines 1-5, Fig. 1, the vehicle has a packet to transmit); 
determining a transmission instruction for the data, the transmission instruction including a channel selection indicating a) a transmission of the data via a sidelink radio channel of the cell-supported radio communications network (Cao, page 7907, Section A, Fig. 1, the vehicle uses either the cellular interface for transmission of the packet via corresponding channel, D2D link), or b) a transmission of the data via an adhoc radio channel of the adhoc radio communications network (Cao, page 7907, Section A, Fig. 1, or, the vehicle uses the 802.11p interface for transmission of the packet via the corresponding channel), or c) a transmission of the data via the sidelink radio channel and the adhoc radio channel (Cao, page 7907, Section A, Fig. 1, or, the vehicle uses both, the 802.11p interface and cellular radios for transmission of the packet via the corresponding channels); and 
initiating a transmission of the data via the sidelink radio channel and/or via the adhoc radio channel according to the transmission instruction (Cao, page 7907, Section A, Fig. 1, the vehicle transmits the packet via either one or both of the 802.11p interface and cellular interface, and the corresponding channel and links).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 20, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Xianghui Cao et al. “On Optimal Device-to-Device Resource Allocation for Minimizing End-to-End Delay in VANETs”, IEEE Transactions on vehicular technology, Vol 65, No 10, October 2016 (provided in the IDS), hereinafter “Cao”, in view of Altintas et al. (US 2018/0357902), hereinafter “Altintas”.

As to claim 16, Cao teaches a road-side network node (Cao, page 7905, Abstract, Introduction, page 7907, Section A, Fig. 1, a vehicle in a roadside infrastructure), comprising: 
a first radio module configured to operate in a cell-supported radio communications network (Cao, page 7907, Section A, Fig. 1, each vehicle has two radio interfaces, including an interface for cellular communications); 
a second radio module configured to operate in an adhoc radio communications network (Cao, page 7907, Section A, Fig. 1, each vehicle has two radio interfaces, including an interface for IEEE 802.11p); and 
wherein the road-side network node is configured to: 
provide data to be transmitted (Cao, page 7907, Section A lines 1-5, Fig. 1, the vehicle has a packet to transmit); 
(Cao, page 7907, Section A, Fig. 1, the vehicle uses either the cellular interface for transmission of the packet via corresponding channel, D2D link), or b) a transmission of the data via an adhoc radio channel of the adhoc radio communications network (Cao, page 7907, Section A, Fig. 1, or, the vehicle uses the 802.11p interface for transmission of the packet via the corresponding channel), or c) a transmission of the data via the sidelink radio channel and the adhoc radio channel (Cao, page 7907, Section A, Fig. 1, or, the vehicle uses both, the 802.11p interface and cellular radios for transmission of the packet via the corresponding channels); and 
initiate a transmission of the data via the sidelink radio channel and/or via the adhoc radio channel according to the transmission instruction (Cao, page 7907, Section A, Fig. 1, the vehicle transmits the packet via either one or both of the 802.11p interface and cellular interface, and the corresponding channel and links). 

Cao teaches the claimed limitations as stated above. However it is well known in the art that a vehicle performing wireless communications includes hardware, such as a processor, memory and antenna, Cao does not explicitly teach the following features: regarding claim 16, a processor; 
a memory; and
at least one antenna.

However, Altintas teaches a processor (Altintas, Fig. 1A, [0049], the vehicle includes a processor); 
a memory (Altintas, Fig. 1A, [0049], the vehicle includes a memory); and
(Altintas, [0003], Fig. 1A, [0082], the vehicle includes a communication unit 145, where the vehicle includes multiple interfaces, such as LTE-D2D and Wi-Fi (ad-hoc mode)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cao since it well known in the art that a vehicle includes the hardware to perform its functions. Additionally, to have the features, as taught by Altintas in order to provide vehicles with multiple types of network interfaces having different characteristics in terms of measureable network characteristics, and selecting the optimum interface to use (Altintas, [0002], [0009]).

As to claim 17, Cao teaches wherein the road-side network node is configured to: 
determine a first Service quality of the sidelink radio channel (Cao, page 7906, left column, lines 35-55, page 7907, left column, lines 5-19, the delay and SINs are measured for the D2D links in order to select an optimum D2D link); 
determine the channel selection in dependence on the first Service quality (Cao, page 7906, left column, lines 35-55, page 7907, left column, lines 5-19, the delay and SINs are measured for the D2D links in order to select an optimum D2D link).

Cao teaches the claimed limitations as stated above. Cao does not explicitly teach the following underlined features: regarding claim 17, determine a second Service quality of the adhoc radio channel; 
determine the channel selection in dependence on the first Service quality and the second Service quality.

a second Service quality of the adhoc radio channel (Altintas, Fig. 1B, [0115]-[0116], Fig. 1C, [0118], channel load and data rates measurements are performed for each of the plurality of different interfaces types, including LTE-D2D and Wi-Fi (ad-hoc mode)); 
determine the channel selection in dependence on the first Service quality and the second Service quality (Altintas, Fig. 1B, [0115]-[0116], Fig. 1C, [0118], based on the measurements, an interface type is selected).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cao to have the features, as taught by Altintas in order to provide vehicles with multiple types of network interfaces having different characteristics in terms of measureable network characteristics, and selecting the optimum interface to use (Altintas, [0002], [0009]).

Cao teaches the claimed limitations as stated above. Cao does not explicitly teach the following features: regarding claim 20, wherein the road-side network node is configured to: 
determine a first repetition rate of the transmission instruction in dependence on the first Service quality and the second Service quality; 
determine a second repetition rate of the transmission instruction in dependence on the first Service quality and the second Service quality; 
reiteratively initiate the transmission of the data via the sidelink radio channel according to the first repetition rate; and 
reiteratively initiate the transmission of the data via the adhoc radio channel according to the second repetition rate.

As to claim 20, Altintas teaches wherein the road-side network node is configured to: 
(Altintas, [0067], [0082], [0088], [0089], Fig. 1B, [0115]-[0116], Fig. 1C, [0118], Fig. 3A, [0156], the interface selection is iteratively performed based on the time data describing a time when the interface selection was last updated. The interface selection was last updated based on the channel load and data rates measurements performed for each of the plurality of different interfaces types, including LTE-D2D and Wi-Fi (ad-hoc mode)); 
determine a second repetition rate of the transmission instruction in dependence on the first Service quality and the second Service quality (Altintas, [0067], [0082], [0088], [0089], Fig. 1B, [0115]-[0116], Fig. 1C, [0118], Fig. 3A, [0156], an iterative process is shown, where the interface selection is iteratively performed based on the time data describing a time when the interface selection was last updated. The interface selection was last updated based on the channel load and data rates measurements performed for each of the plurality of different interfaces types, including LTE-D2D and Wi-Fi (ad-hoc mode). In a subsequent iteration, the time data is again retrieved and determined to perform the interface selection again); 
reiteratively initiate the transmission of the data via the sidelink radio channel according to the first repetition rate (Altintas, [0067], [0082], [0088], [0089], Fig. 1B, [0115]-[0116], Fig. 1C, [0118], Fig. 3A, [0156], Fig. 3B, steps 315-320, [0160]-[0166], Fig. 3C, the data is transmitted via the determined channel after the interface selection via the LTE-D2D interface, where data transmission and interface selection are iteratively performed according to the time data); and 
reiteratively initiate the transmission of the data via the adhoc radio channel according to the second repetition rate (Altintas, [0067], [0082], [0088], [0089], Fig. 1B, [0115]-[0116], Fig. 1C, [0118], Fig. 3A, [0156], Fig. 3B, steps 315-320, [0160]-[0166], Fig. 3C, the data is transmitted via the determined channel after the interface selection via the Wi-Fi (ad-hoc) interface, where data transmission and interface selection are iteratively performed according to the time data that is retrieved and determined in a subsequent iteration of the process).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cao to have the features, as taught by Altintas in order to provide vehicles with multiple types of network interfaces having different characteristics in terms of measureable network characteristics, and selecting the optimum interface to use (Altintas, [0002], [0009]).

Cao teaches the claimed limitations as stated above. Cao does not explicitly teach the following features: regarding claim 21, wherein the road-side network node is configured to: 
determine the radio channel with a higher congestion value in dependence on the first and second Service quality; and 
decrease the repetition rate for the radio channel with the higher congestion value. 

As to claim 21, Altintas teaches wherein the road-side network node is configured to: 
determine the radio channel with a higher congestion value in dependence on the first and second Service quality (Altintas, Fig. 1B, [0115]-[0116], Fig. 1C, [0118], Fig. 3B, steps 315-320, [0160]-[0166], Fig. 3C, the load data describing the measured channel loads for the plurality of interface types are determined, in order to detect whether the excess resources of the first interface is greater than a threshold and the summed residual resource of the second interface exceeds the summed excess resource); and 
decrease the repetition rate for the radio channel with the higher congestion value (Altintas, [0006], Fig. 1B, [0115]-[0116], Fig. 1C, [0118], Fig. 3B, steps 315-320, [0160]-[0166], Fig. 3C, the transmission rate via the first interface is reduced since the second interface is used to override the interface decision, where packets are transmitted in rapid succession). 

(Altintas, [0002], [0009]).

Cao teaches the claimed limitations as stated above. Cao does not explicitly teach the following features: regarding claim 22, wherein the road-side network node is configured to: 
determine the transmission instruction to alternate a transmission initiation on the sidelink radio channel and the adhoc radio channel. 

As to claim 22, Altintas teaches wherein the road-side network node is configured to: 
determine the transmission instruction to alternate a transmission initiation on the sidelink radio channel and the adhoc radio channel (Altintas, Fig. 1B, [0115]-[0116], Fig. 1C, [0118], Fig. 3B, steps 315-320, [0160]-[0166], Fig. 3C, the initial interface decision is overridden to select a different interface, where the interfaces include LTE-D2D and Wi-Fi (ad-hoc mode)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cao to have the features, as taught by Altintas in order to provide vehicles with multiple types of network interfaces having different characteristics in terms of measureable network characteristics, and selecting the optimum interface to use (Altintas, [0002], [0009]).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xianghui Cao et al. “On Optimal Device-to-Device Resource Allocation for Minimizing End-to-End Delay in VANETs”, IEEE Transactions on vehicular technology, Vol 65, No 10, October provided in the IDS), hereinafter “Cao”, in view of Altintas et al. (US 2018/0357902), hereinafter “Altintas”, and further in view of Gen Li et al. “Routing in Taxi and Public Transport Based Heterogeneous Vehicular Networks”, 2016 IEEE Region 10 Conference (TENCON) – Proceedings of the International Conference, November 2016 (provided in the IDS), hereinafter “Li”.

Cao and Altintas teach the claimed limitations as stated above. Cao and Altintas do not explicitly teach the following features: regarding claim 18, wherein the road-side network node is configured to: 
determine or provide a target propagation range for the data; 
determine a first propagation range via the sidelink radio channel; 
determine a second propagation range via the adhoc radio channel; 
determine the channel selection to a) or b) in dependence on the target propagation range and in dependence on the first propagation range and the second propagation range. 

As to claim 18, Li teaches wherein the road-side network node is configured to: 
determine or provide a target propagation range for the data (Li, page 1864, right column, line 41-46, the messages are generated to be transmitted to a corresponding destination vehicle); 
determine a first propagation range via the sidelink radio channel (Li, page 1865, left column, Section 2, Distance, the LTE D2D has a different radio range R than the DSRC); 
determine a second propagation range via the adhoc radio channel (Li, page 1865, left column, Section 2, Distance, the DSRC has a different radio range R than the LTE D2D); 
determine the channel selection to a) or b) in dependence on the target propagation range and in dependence on the first propagation range and the second propagation range (Li, page 1865, Section 2, Distance, page 1866, Section Simulation Results, the best candidate for the next hop is the neighbor vehicle which is the nearest to the message destination geographically, where the distances are evaluated for the radio ranges of the different vehicle types in order to select the TPFR which employs LTE D2D and improves the delivery ratio of the messages to perform the message forwarding decision). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cao and Altintas to have the features, as taught by Li in order to improve the delivery ratio of messages and radio range in the network from previously used schemes, such as GPCR and DVR, while taking into consideration much more attributes of the a candidate for the message forwarding decision (Li, page 1866, Section Simulation Results).

Cao and Li teach the claimed limitations as stated above. Cao and Li do not explicitly teach the following features: regarding claim 19, wherein the road-side network node is configured to: 
determine a high congestion of one of the sidelink radio channel and the adhoc radio channel; and 
override the determination of the channel selection in dependence on the target propagation based on the determination of the high congestion. 

As to claim 19, Altintas teaches wherein the road-side network node is configured to: 
determine a high congestion of one of the sidelink radio channel and the adhoc radio channel (Altintas, Fig. 1B, [0115]-[0116], Fig. 1C, [0118], Fig. 3B, steps 315-320, [0160]-[0166], Fig. 3C, the load data describing the measured channel loads for the plurality of interface types are determined, in order to detect whether the excess resources is greater than a threshold); and 
(Altintas, Fig. 1B, [0115]-[0116], Fig. 1C, [0118], Fig. 3B, steps 315-320, [0160]-[0166], Fig. 3C, based on the excess resources being greater than the threshold, the interface decision is overridden to select a different interface). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cao and Li to have the features, as taught by Altintas in order to provide vehicles with multiple types of network interfaces having different characteristics in terms of measureable network characteristics, and selecting the optimum interface to use (Altintas, [0002], [0009]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Xianghui Cao et al. “On Optimal Device-to-Device Resource Allocation for Minimizing End-to-End Delay in VANETs”, IEEE Transactions on vehicular technology, Vol 65, No 10, October 2016 (provided in the IDS), hereinafter “Cao”, in view of Altintas et al. (US 2018/0357902), hereinafter “Altintas”, and further in view of Wang et al. (US 2020/0092692), hereinafter “Wang”.

Cao and Altintas teach the claimed limitations as stated above. Cao and Altintas do not explicitly teach the following features: regarding claim 23, wherein the road-side network node is configured to: 
determine the first repetition rate for the sidelink channel and the second repetition rate for the sidelink channel in dependence on a target repetition rate. 

As to claim 23, Wang teaches wherein the road-side network node is configured to: 
(Wang, Fig. 2, [0091]-[0093], [0108], [0115]-[0120], Fig. 4, Fig. 6, the UE determines different sidelink retransmissions based on the sidelink transmission configuration information received along with the sidelink transmission reliability level provided). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cao and Altintas to have the features, as taught by Wang in order to meet high the reliability requirements of vehicle-to-everything communications (V2X), so as to improve the reliability and the safety of the V2X service.  (Wang, [0005]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Xianghui Cao et al. “On Optimal Device-to-Device Resource Allocation for Minimizing End-to-End Delay in VANETs”, IEEE Transactions on vehicular technology, Vol 65, No 10, October 2016 (provided in the IDS), hereinafter “Cao”, in view of Altintas et al. (US 2018/0357902), hereinafter “Altintas”, and further in view of Ayadurai et al. (US 2014/0204923), hereinafter “Ayadurai”.

Cao and Altintas teach the claimed limitations as stated above. Cao and Altintas do not explicitly teach the following features: regarding claim 26, wherein the road-side network node is configured to: 
determine a similarity value in dependence on a first data entity to be transmitted and second data entity, which has been transmitted; and 
initiate a transmission of the first data entity if the similarity value exceeds a threshold. 

As to claim 26, Ayadurai teaches wherein the road-side network node is configured to: 
(Ayadurai, Fig. 2, [0055], [0066], [0069]-[0076], a first data stream is compared with a second data stream in order to determine whether the first data stream is identical to the second data stream. The data streams are transmitted at different times); and 
initiate a transmission of the first data entity if the similarity value exceeds a threshold (Ayadurai, Fig. 2, [0055], [0066], [0069]-[0076], the first data stream is determined to be identical to the second data beams when a number of consecutive representations of the first data stream being equal to a number of consecutive representations of the second data stream exceeds a threshold value. Then, the selected data stream (or streams) is transmitted). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cao and Altintas to have the features, as taught by Ayadurai in order to select a stream that uses less energy, creates less interference, and uses fewer system resources than another data stream (Ayadurai, [0072]).

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Xianghui Cao et al. “On Optimal Device-to-Device Resource Allocation for Minimizing End-to-End Delay in VANETs”, IEEE Transactions on vehicular technology, Vol 65, No 10, October 2016 (provided in the IDS), hereinafter “Cao”, in view of Altintas et al. (US 2018/0357902), hereinafter “Altintas”, and further in view of Zhang et al. (US 2015/0327028), hereinafter “Zhang”.

Cao teaches the claimed limitations as stated above. Cao does not explicitly teach the following features: regarding claim 27, wherein the road-side network node is configured to: 
receive data via the sidelink channel and/or the adhoc channel; 

determine a minimum repetition rate for at least one of the sidelink radio channel and the adhoc radio channel in dependence on the danger level; and 
maintain a repetition rate for at least one of the sidelink radio channel and the adhoc radio channel at or above the minimum repetition rate. 

As to claim 27, Altintas teaches wherein the road-side network node is configured to: 
receive data via the sidelink channel and/or the adhoc channel (Altintas, Fig. 1A, [0033]-[0034], [0079], the vehicle includes a communication unit 145A to transmit and receive data via the different interfaces types, including LTE-D2D and Wi-Fi (ad-hoc mode)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cao to have the features, as taught by Altintas in order to provide vehicles with multiple types of network interfaces having different characteristics in terms of measureable network characteristics, and selecting the optimum interface to use (Altintas, [0002], [0009]).

Cao and Altintas teach the claimed limitations as stated above. Cao and Altintas do not explicitly teach the following features: regarding claim 27, determine a danger level in dependence on received data; 
determine a minimum repetition rate for at least one of the sidelink radio channel and the adhoc radio channel in dependence on the danger level; and 
maintain a repetition rate for at least one of the sidelink radio channel and the adhoc radio channel at or above the minimum repetition rate. 

(Zhang, Fig. 1, [0021], [0023], Fig. 5, [0044], packets or signals containing V2V safety messages are identified for transmission, where V2V safety messages are also received from another vehicle); 
determine a minimum repetition rate for at least one of the sidelink radio channel and the adhoc radio channel in dependence on the danger level (Zhang, Fig. 1, [0021], [0023], Fig. 5, [0044], an initial transmission rate is determined for the V2V safety message. The transmission rate is adjusted based on the information included in the received V2V safety message from another vehicle. The V2V safety message is transmitted via a V2V link or channel); and 
maintain a repetition rate for at least one of the sidelink radio channel and the adhoc radio channel at or above the minimum repetition rate (Zhang, Fig. 1, [0021], [0023], Fig. 5, [0044], an initial transmission rate is determined for the V2V safety message. The transmission rate is adjusted based on the information included in the received V2V safety message from another vehicle. The V2V safety message is transmitted via a V2V link or channel based on the initial transmission rate or the adjusted transmission rate).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cao and Altintas to have the features, as taught by Zhang in order to help to avoid collisions and minimize unnecessary radio channel load and congestion between the vehicles (Zhang, [0015] ln 13-21).

Cao and Altintas teach the claimed limitations as stated above. Cao and Altintas do not explicitly teach the following features: regarding claim 28, wherein the received data includes a current speed of a distant vehicle and/or a current location of the distant vehicle, the road-side network node being configured to: 
determine the danger level in dependence on the current speed and current location. 

As to claim 28, Zhang teaches wherein the received data includes a current speed of a distant vehicle and/or a current location of the distant vehicle (Zhang, Fig. 1, [0021], [0023]-[0024], Fig. 5, [0044], the message received from another vehicle includes vehicles' positions, speeds, and directions), the road-side network node being configured to: 
determine the danger level in dependence on the current speed and current location (Zhang, Fig. 1, [0021], [0023]-[0024], Fig. 5, [0044], based on the received information indicating the vehicles' positions, speeds, and directions, the packets or signals containing V2V safety messages are identified, where the transmission rate is adjusted based on the information indicating the vehicles' positions, speeds, and directions). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cao and Altintas to have the features, as taught by Zhang in order to help to avoid collisions and minimize unnecessary radio channel load and congestion between the vehicles (Zhang, [0015] ln 13-21).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Xianghui Cao et al. “On Optimal Device-to-Device Resource Allocation for Minimizing End-to-End Delay in VANETs”, IEEE Transactions on vehicular technology, Vol 65, No 10, October 2016 (provided in the IDS), hereinafter “Cao”, in view of Altintas et al. (US 2018/0357902), hereinafter “Altintas”, and further in view of Chun et al. (US 2018/0139593), hereinafter “Chun”.

Cao and Altintas teach the claimed limitations as stated above. Cao and Altintas do not explicitly teach the following features: regarding claim 29, wherein the road-side network node is configured to: 

determine the transmission instruction solely in dependence on the transmission instruction request, when the transmission instruction request is provided. 

As to claim 29, Chun teaches wherein the road-side network node is configured to: 
provide a transmission instruction request by a facility layer function or an application layer function (Chun, Figs. 12-13, [0215], [0229], the V2X application layer requests the lower layers to transmit the V2X messages); and 
determine the transmission instruction solely in dependence on the transmission instruction request, when the transmission instruction request is provided (Chun, Figs. 12-13, [0215], [0229], the V2X application layer requests the lower layers to transmit the V2X messages). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cao and Altintas to have the features, as taught by Chun in order to reduce the number of V2X messages transmitted by each vehicle to prevent the channel congestion and manage the QoS of the V2X communication (Chun, [0223]-[0224]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fodor et al. U.S. Patent Application Pub. No. 2016/0255669 – A network node and method for handling cellular and D2D communications in a wireless communications network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473